SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 17 May, 2012  LLOYDS BANKING GROUP plc  (Translation of registrant's name into English) 5th Floor 25 Gresham Street London EC2V 7HN United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ﻿ 17 May 2012 ANNUAL GENERAL MEETING OF LLOYDS BANKING GROUP PLC Following the annual general meeting held today, Lloyds Banking Group plc announces that all the resolutions were passed. Resolutions 16 to 19 (inclusive) were passed as special resolutions. The results of the polls are as follows: Resolution For (shares) % Against (shares) % % Issued capital Withheld (shares) 1 Receive the report and accounts 73.84% 2 Approval of the directors' remuneration report 71.95% 3 Election of Mr G Culmer 73.81% 4 Election of Ms S V Weller 73.60% 5 Re-election of Sir Winfried Bischoff 73.82% 6 Re-election of Ms A M Frew 73.49% 7 Re-election of Mr A Horta-Osório 73.82% 8 Re-election of Mr D L Roberts 73.60% 9 Re-election of Mr T T Ryan, Jr 73.28% 10 Re-election of Mr M A Scicluna 73.66% 11 Re-election of Mr A Watson 73.31% 12 Re-appointment of the auditors 73.17% 13 Authority to set the remuneration of the auditors 73.35% 14 Approval of the continued operation of the Lloyds Banking Group Share Incentive Plan 73.79% 15 Directors' authority to allot shares 73.82% 16 Limited disapplication of pre-emption rights 73.58% 17 Authority for the company to purchase ordinary shares 73.82% 18 Authority for the company to purchase preference shares 73.79% 19 Notice period for general meeting 73.82% On 17 May 2012 there were 69,431,144,289 relevant shares in issue and 352 shareholders or persons representing shareholders attended the meeting. Shareholders are entitled to one vote per share. Votes withheld are not votes and, therefore, have not been counted in the calculation of the proportion of votes for and against a resolution. In accordance with the UK Listing Authority's Listing Rules, copies of the resolutions have been submitted to the National Storage Mechanism and will shortly be available for inspection at www.hemscott.com/nsm.do -ENDS- Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LLOYDS BANKING GROUP plc (Registrant) By: Kate O'Neill Name:KateO'Neill Title: Managing Director Investor Relations Date:17 May, 2012
